Judgment, Supreme Court, New York County (Faviola A. Soto, J.), entered June 22, 2004, converting the action to a CPLR article 78 proceeding on defendant’s motion, dismissing the proceeding, and denying plaintiff’s cross motion to compel discovery, unanimously affirmed, without costs.
Regardless of the form of the action/proceeding, the stipulation and agreement, dated March 15, 2001, constitute a bar to the claims as alleged in the complaint (see Matter of Abramovich v Board of Educ. of Cent. School Dist. No. 1 of Towns of Brookhaven & Smithtown, 46 NY2d 450 [1979], cert denied 444 US 845 [1979]). Dismissal of this proceeding rendered plaintiff’s quest for discovery moot. Concur—Mazzarelli, J.P., Ellerin, Nardelli, Marlow and Catterson, JJ.